Citation Nr: 1309429	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-17 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a right leg disability to include as secondary to service-connected lumbosacral disc disease disability.

3.  Entitlement to service connection for a left leg disability to include as secondary to service-connected lumbosacral disc disease disability.

4.  Entitlement to service connection for a right knee disability to include as secondary to service-connected lumbosacral disc disease disability.

5.  Entitlement to service connection for a left knee disability to include as secondary to service-connected lumbosacral disc disease disability.

6.  Entitlement to service connection for a right foot disability to include as secondary to service-connected lumbosacral disc disease disability.

7.  Entitlement to service connection for a left foot disability to include as secondary to service-connected lumbosacral disc disease disability.

8.  Entitlement to service connection for a right arm disability to include as secondary to service-connected cervical spine and right shoulder disabilities.

9.  Entitlement to service connection for a left arm disability to include as secondary to service-connected cervical spine and right shoulder disabilities.

10.  Entitlement to service connection for brain lesion.  

11.  Entitlement to service connection for a seizure disorder.

12.  Entitlement to service connection for residuals of a head trauma.  

13.  Entitlement to an increased rating for lumbosacral disc disease of L5-S1, currently rated as 20 percent disabling.

14.  Entitlement to an increased rating for cervical spine disability, currently rated as 20 percent disabling.

15.  Entitlement to an increased rating for recurrent dislocation of the right shoulder with paresthesias, currently rated as 10 percent disabling.

16.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Veteran testified before the undersigned at a Travel Board hearing.

The issue of service connection for a left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The Board notes further, that the issue of entitlement to a TDIU was denied in an August 2010 rating decision.  The Veteran did not specifically appeal this determination.  However, this issue was subsequently raised at the Veteran's January 2012 Board hearing.  In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU in recent testimony.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and thus, the raised TDIU claim is listed as an issue on appeal.

The issues numbered 2 through 16 on the front page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On January 25, 2012, at the Travel Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative, that a withdrawal of his appeal as to the issue of service connection for chest pain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for chest pain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for chest pain, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for chest pain and it is dismissed.


ORDER

The appeal as to the issue of service connection for chest pain is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In written correspondence from the Veteran's representative and at his Travel Board hearing, the Veteran's contentions were presented.  In that regard, there was reference to private ongoing treatment for his low back, neck, and right shoulder disorders, although the provider has not been identified and the records are not of record.  In addition, the representative requested new VA examinations for the service-connected disabilities as the Veteran's disabilities have worsened and, in particular, the Veteran's low back has not been examined in several years.  

With regard to the claims of service connection for brain lesion, a seizure disorder, and residuals of brain trauma, the Veteran testified that he suffered a head injury when he fell off a truck during service, the same injury that resulted in spine disability.  The Veteran reported that he has headaches, although he suggested that they occurred in conjunction with eye disability.  He reported that he had not had a seizure in 3 years, but had been placed on Dilantin for control of his seizures.  His VA records make reference to epilepsy.  His representative requested that the Veteran be examined by VA to address his various disabilities, including, brain lesion, seizure disorder, residuals of head trauma, headaches, and eye disability, indicating that a nexus opinion should be obtained.  

With regard to the claims of service connection for disabilities of the upper and lower extremities, the Veteran and his representative asserted that both direct and secondary service connection should be considered.  However, their arguments primarily focus on the assertion that the low back, neck, and right shoulder disabilities result in the radiation of pain as well as nerve damage to the arms and lower extremities.  Nerve conduction studies confirmed that the Veteran has right ulnar motor sensory conduction block neuropathy at the elbow and right sensory median neuropathy at the wrist.  In addition, the Veteran has complained on multiple occasions of radiation of pain into the lower extremities and numbness in his feet.  Also, as noted, it is argued that the Veteran's service-connected disabilities have worsened.  Recent VA records include magnetic resonance imaging (MRI) reports which show tears in the tendons of the right shoulder as well as disc bulging or narrowing of disc space of the low back and neck, respectively.  VA outpatient records post-dating the most recent VA examinations also recorded complaints of pain and muscle spasms, as well as radiation into the extremities.  A recent January 2012 examination by AMS, MD, CMD., indicates upper extremity neuropathy and lower extremity radiculopathy, as well as indicates that the Veteran is unable to work due to his disability level overall.  Likewise, the Veteran also maintains that his disabilities result in unemployability, as also supported by a recent February 2012 vocational assessment performed by J.M.S., MS. CRC, CCM, LPC, QRP.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current VA records of the Veteran not already of record from the Miami VA Healthcare System and associate them with the record.

2.  Contact the Veteran and determine the name(s) and address(es) of his private medical provider(s).  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran's treatment.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current brain lesion, seizure disorder, and residuals of brain trauma disability as well as any disabilities of the arms, legs, knees, and feet.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to:

a).  whether it is more likely than not, less likely than not, or at least as likely as not that any current brain lesion, seizure disorder, and/or residuals of brain trauma had a clinical onset during service or is related to any in-service disease, event, or injury, to include when the Veteran fell from a truck and injured his spine; the examiner should also address any current headaches/eye problems and indicate if they are part and parcel of the claimed brain lesion, seizure disorder, and/or residuals of brain trauma; and 

(b).  whether it is more likely than not, less likely than not, or at least as likely as not that any disabilities of the bilateral arms, legs, knees, and/or feet had a clinical onset during service or is related to any in-service disease, event, or injury.  
	The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's service-connected low back, neck, and right shoulder disabilities.  The record must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back, neck, and right shoulder in degrees of arc.  All findings and diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the low back, neck, and right shoulder and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the low back, neck, and shoulder should also be identified.

The examiner should determine if the Veteran has intervertebral disc syndrome associated with his low back disability and neck disability.  If so, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

With regard to the right shoulder, the examiner should also indicate if there is impairment of the clavicle or scapula to include dislocation and/or nonunion; if there is malunion of the humerus with moderate or marked deformity; if there is recurrent dislocation of the scapulohumeral joint with frequent or infrequent episodes; and if there is fibrous union, nonunion, or loss of head of the humerus.

The examiner should also assess if the Veteran has any neurological manifestations of the upper and lower extremities which are part and parcel of his low back, neck, and shoulder disabilities.  The examiner should also state if the neurological manifestations include any bowel and/or bladder pathology, and if so, these neurological manifestations should be identified and the severity thereof described in detail.  The examiner should also specifically address if the Veteran's right ulnar and median nerve impairment is etiologically related to his neck and/or right shoulder disabilities.

With regard to any current orthopedic and/or neurological impairment of the upper and lower extremities, if the examiner determines that they are not manifestations or part and parcel of the service-connected low back, neck and right shoulder disabilities, the examiner should opine as to:

a).  whether any diagnosed disorder (orthopedic or neurological) of the upper and/or lower extremities to include the bilateral legs, knees, feet and arms is more likely than not, less likely than not, or at least as likely as not, proximately due to, or the result of, the Veteran's service-connected low back, neck, and/or right shoulder disabilities;

b).  whether any diagnosed disorder (orthopedic or neurological) of the upper and/or lower extremities to include the bilateral legs, knees, feet and arms is more likely than not, less likely than not, or at least as likely as not, permanently aggravated by the Veteran's service-connected low back, neck, and/or right shoulder disabilities.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's orthopedic or neurological impairment found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back, neck, and/or right shoulder disabilities based on medical considerations.  

c).  Finally, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone combine to prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


